Citation Nr: 0432821	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  01-05 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to March 1, 1997, for 
additional compensation based on recognition of a dependent 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from March 1941 to 
July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.

This case was previously before the Board in December 2003 at 
which time it was remanded to the RO for further development.  
At that time the Board incorrectly stated that the effective 
date for the award of dependency compensation for the 
veteran's spouse was April 1, 1998.  As indicated in the 
statement of the case the correct date is March 1, 1997.  

The issue of service connection for glaucoma was a subject of 
a Statement of the Case furnished the veteran in July 2002.  
The veteran did not file a substantive appeal with regard to 
this issue.  Consequently, the Board has no jurisdiction over 
this matter.


FINDINGS OF FACT

1.  In June 1964 the RO granted service connection for 
multiple disabilities with a combined disability evaluation 
of 10 percent.  

2.  Effective in October 1978 the law was changed to provide 
additional benefits for dependents of veterans with 
disabilities rated 30 percent or more.

3.  In a November 1993 rating action the RO increased the 
combined service connected disability rating from 10 percent 
to 30 percent effective from February 23, 1993.  The 
notification of this decision to the appellant had several 
attachments, including a VA Form 21-686C, Declaration of 
Status of Dependents.  

4.  Following a February 1998 rating decision, the appellant 
was furnished a VA Form 21-686C, Declaration of Status of 
Dependents, in March 1998.

5.  Received on May 14, 1998 was the veteran's initial claim 
for additional compensation for his spouse to whom he was 
married in February 1947.  

6.  Payment of additional compensation benefits for the 
veteran's spouse was awarded by the RO effective from March 
1, 1997, the date of payment of the most recent increase in 
compensation disability rating.   

7.  There is no basis permitting an effective date earlier 
than March 1, 1997 for additional compensation based on 
recognition of a dependent spouse.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 
1997, for additional compensation based on recognition of a 
dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 
5110 (West 2002); 38 C.F.R. §§ 3.1143.401 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of the appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Specifically, the new notification provisions require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2003).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided notice 
of the decision noted above, a March 2001 statement of the 
case and a supplemental statement of the case dated in April 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in a January 
2004 letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Here we observe that there is no identified 
evidence that has not been accounted for and there are no 
indications that there are any additional documents available 
that are relevant.  The veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the January 2004 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, The Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

Following his separation from service the veteran applied for 
and was granted service connection in June 1964 for 
postoperative residuals of a nonspecific granuloma of the 
left lower lung with the assignment of a 10 percent rating 
and for postoperative hypertrophy, hemorrhoids, and a back 
disability with arthralgia of the cervical, thoracic, and 
lumbar spine, each rated noncompensably disabling.  The 
combined disability rating was 10 percent.  The veteran was 
notified of this determination by an RO letter dated in July 
1964, which also informed him that he would be entitled to 
additional compensation if his service connected disability 
is 50 percent or more disabling.

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.  Prior to the enactment of this legislation, as 
indicated by the RO letter noted above, a combined disability 
rating of not less than 50 percent was required for 
entitlement to additional compensation for dependents.  See 
38 U.S.C.A. § 315 (1976).  

In a November 1993 rating action the RO increased the 
veteran's combined disability rating from 10 percent to 30 
percent disabling following the assignment of separate 10 
percent disability ratings for his service connected cervical 
and lumbar spinal disorders and a grant of service connection 
for bilateral degenerative changes of the hips, rated 10 
percent disabling.  The effective date was February 23, 1993.  
The veteran was notified of this action in November 1993.  
Accompanying this notice were several attachments, including 
a VA Form 21-686C, Declaration of Status of Dependents.  

A rating decision dated in July 1996 granted the veteran 
service connection for multiple skin cancers and rated this 
disorder as 10 percent disabling.  His combined disability 
evaluation was increased from 30 to 40 percent disabling, 
effective on May 23, 1993.  He was notified of that decision 
in July 1996.  At that time he was informed that he was being 
paid as a single veteran with no dependents.  

In February 1998 the RO increased his combined disability 
evaluation to 70 percent effective from February 1997.  He 
was notified of this decision in March 1998 and was furnished 
a VA Form 21-686C, Declaration of Status of Dependents.

On May 14, 1998, the RO received a VA Form 21-686C, 
Declaration of Status of Dependents.  The veteran reported 
being married to his present spouse since February 1947.  

In January 1999 the RO amended the veteran's disability 
compensation to include additional benefits for his spouse.  
A review of the Compensation and Pension Master printout 
reflects that the effective date was March 1, 1997.  An 
October 2000 letter to the veteran informed the veteran that 
his wife was added to his award effective from March 1, 1997 
which was the effective date of his last increase in 
compensation benefits from 60 to 70 percent.

In an October 2000 letter to the veteran the RO informed him 
that his spouse was added effective March 1, 1997 which was 
the effective date of his increase in disability to 70 
percent.

Analysis

The veteran contends that he is entitled to an earlier 
effective date for the payment of benefits by reason of 
dependent spouse.  He maintains that additional compensation 
should have been paid effective May 24, 1993, the effective 
date of the increased evaluation in his compensation benefits 
resulting in a combined rating of 40 percent.  He states that 
when he was not furnished the appropriate form.  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a 
reopened claim or a claim for an increase, will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (2001).

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  
Effective October 1, 1978, Pub. L. No. 95-479 provided that 
additional compensation would be payable to veterans with a 
combined disability evaluation of 30 percent or more for 
their dependents.  38 U.S.C.A. § 1115.  

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.114(a)(3).  Regardless of VA regulations concerning 
effective dates of awards, payment of monetary benefits based 
on original, reopened, or increased awards of compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  Under this provision, increased compensation 
because of an added dependent is considered an increased 
award.  38 C.F.R. § 3.31.  

"Claim-Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2001).  Any communication or action, indicating 
intent to apply for one or more benefits under the law 
administered by VA, from a claimant may be considered an 
informal claim.  Such informal claims must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400 (2003).  An award of additional compensation for 
dependents based on the establishment of a rating in the 
percentage specified by law for that purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating. 38 U.S.C.A. § 5110(f) (West 2002).  The effective 
date of the award of any benefit or increase by reason of 
marriage or the birth/adoption of a child shall be the date 
of that event if proof is received by the Secretary within a 
year from the date of marriage, birth or adoption. 38 
U.S.C.A. § 5110(n) (West 2002).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award. 
38 C.F.R. § 3.401(b) (2003).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action. 38 C.F.R. § 3.401(b)(1) 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there was no duty to notify potential 
beneficiaries of the change in the law allowing additional 
benefits for dependents of veterans with 30 percent 
disability ratings as opposed to 50 percent ratings under 
Pub. L. 95-479 and 38 U.S.C.A. § 1115. Further, the Court 
held that the VA had no duty under 38 U.S.C.A. § 5110(g) to 
inform potential beneficiaries of new laws affecting 
compensation. Gold v. Brown, 7 Vet App. at 318 (1995).  Thus, 
there was no duty to notify the veteran under Pub. L. No. 95-
479, 38 U.S.C.A. § 1115 (formerly § 315) and 38 U.S.C.A. § 
5110(g). Id.

Regardless, the record shows that the veteran was in fact 
furnished the appropriate VA Form 21-686C, Declaration of 
Status of Dependents in November 1993 in conjunction with the 
award of 30 percent which entitled him to receive additional 
compensation benefits for dependents.  He was also notified 
in July 1996 that he was being paid as a single veteran with 
no dependents.  In March 1998 he was again furnished a VA 
Form 21-686C, Declaration of Status of Dependents.  No 
response was received until May 1998.  

The veteran contends that he was never received a VA Form 21-
686C, Declaration of Status of Dependents, in 1993.  The 
Court, however, has held that the "presumption of regularity" 
attending the actions of governmental officials imposes a 
presumption that VA properly discharged its official duties, 
and that the presumption can only be overcome by clear 
evidence to the contrary.  Davis v. Brown, 7 Vet. App. 298, 
300 (1995); Ashley v. Derwinski, 2 Vet. App. 307, 308- 309 
(1992).

There is no evidence that the notice was sent to the 
veteran's latest address of record but returned as 
undeliverable, or that the veteran notified VA of a change in 
address and VA sent the notice to the wrong address.  
Therefore, clear evidence has not been presented to rebut the 
presumption of regularity. See Woods v. Gober, 14 Vet. App. 
214 (2000)

Accordingly, based on the above stated law and regulations, 
there is no basis which permits an effective date earlier 
than March 1, 1997 for the recognition of the veteran's 
spouse as a dependent.  As such, the claim must be denied.   

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.


ORDER

Entitlement to an effective date prior to March 1, 1997, for 
additional compensation based on recognition of a dependent 
spouse is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



